          Case 7:15-cr-00570-KMK Document 198 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Criminal Cases


 18cr159-4                                               NOTICE OF TELECONFERENCE
 9cr1022                                                       INFORMATION
 15cr570



KENNETH M. KARAS, United States District Judge:

       For the week of May 18, 2020, the Court will hold all criminal proceedings by telephone.

To access the teleconference, please use the following information:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:    May 15, 2020
           White Plains, New York

                                                          KENNETH M. KARAS
                                                         United States District Judge
